DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of species A, claims 1-7, Figs. 1-3 in the reply filed on 24 February 2022 is acknowledged. Claims 8-20 and 37-44 are withdrawn from further consideration and claims 1-7 are examined on their merits. 

Claim Rejections - 35 USC § 112 - Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 should be changed to read “The method of claim 1, wherein …” provide proper antecedent basis. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Callaghan; Matthew J. et al. (US 20140303461 A1).
Regarding claim 1, Callaghan discloses a method of removing excess fluid from a lymphatic system of a patient (¶ [0004], apparatus, systems, and methods for accessing the lymphatic system; ¶ [0009], drainage of lymphatic fluid for treatment of volume overload; ¶ [0046], apparatus 8), comprising: 
advancing a catheter (¶ [0046], catheter or other tubular member 10 including a proximal or main portion 20 … and a relatively smaller distal portion 30); 
through a left subclavian vein, femoral vein, internal jugular vein, right subclavian vein, basilic vein, or brachial vein (¶ [0046], a proximal or main portion 20, e.g., sized and/or shaped for introduction into a blood vessel of the patient, such as a jugular vein 92b; ¶ [0048], access may be gained from the left internal jugular vein 92b to approach the junction of the left internal jugular vein 92b and left subclavian vein 92c, as shown in FIG. 5; ¶ [0049], to allow the proximal portion 20 to be introduced into the patient's body from an access site, e.g., into the left internal jugular vein 92b); and 
into a thoracic duct (¶ [0046], a relatively smaller distal portion 30, e.g., sized and/or shaped for introduction into a thoracic duct 94 of the patient 90 (also not shown, see FIG. 5); ¶ [0049], to introduce the distal portion 30 into the thoracic duct 94; ¶ [0051], the distal portion 30 may simply curve and enter the thoracic duct 94); 
radially expanding an expandable portion of the catheter within the thoracic duct (¶ [0047] A balloon or other expandable member 50 may be provided on the distal portion 30, e.g., sized for introduction into a thoracic duct in a collapsed configuration and expandable to an enlarged configuration for substantially sealing and/or isolating the thoracic duct 94; ¶ [0071], until the balloon 50 is positioned between the terminal valve 95a and the next valve 95b within the thoracic duct 94. The balloon 50 may then be inflated to engage the wall of the thoracic duct 94 and substantially seal and/or isolate the thoracic duct 94 from the veins 92); 
the expandable portion radially expanding to a tubular or conical shape having diameter larger than a diameter of the catheter (¶ [0090] FIG. 10 … catheter 410 is shown that includes an expandable frame 450); 
the expandable portion being further connected to a distal tip of the catheter and positioned distally beyond the distal tip (¶ [0090] FIG. 10 … catheter 410 is shown that includes an expandable frame 450 on a distal portion 430 including a set of wires or struts 452 carrying a non-porous membrane 454 … The size of the frame 450 may be sufficient to engage the ostium adjacent the thoracic duct, or may be sized for introduction into the thoracic duct such that the membrane 454 sealingly engages the wall of the thoracic duct); and 
draining fluid from the thoracic duct, through the expandable portion, and into an opening of the distal tip the catheter (¶ [0078] With the balloon 50 expanded … fluid may be aspirated into the lumen 26 of the catheter 10 and collected).  
Callaghan teaches the invention substantially as claimed by Applicant but does not teach all the claimed features in a single embodiment. This rejection combines features from Figs. 2A, 2B and 6 (a catheter and method of delivering it through the jugular and subclavian veins) and Fig. 10 (an expandable frame 450 positioned distally beyond the distal tip of a catheter). A skilled artisan would have been able to combine features of these embodiments by delivering the catheter of Fig. 10 through the through the jugular and subclavian veins, expanding the frame 450 in the ostium of the thoracic duct and then removing fluid through the catheter. One would be motivated to modify Callaghan in this manner since Callaghan calls for using the catheter of Fig. 10 similarly to other embodiments (¶ [0090], The size of the frame 450 … may be sized for introduction into the thoracic duct … similar to other embodiments herein). Therefore, it would have been obvious to modify Callaghan by combining features of Figs. 2A, 2B, 6 and 10 in order to drain lymph fluid with another type of expandable portion. 

Regarding claims 2 and 4-7, Callaghan discloses a method wherein the catheter comprises a plurality of drainage apertures spaced along at least a portion of the length of the catheter (¶ [0062], For example, as shown in FIG. 4B, the distal tip 35a may include a plurality of side ports in addition to the axial inlet port 36a, or, as shown in FIG. 4C, one or more slots (two shown) may be provided that extend partially from the axial inlet port 36b). 
radially expanding the expandable portion of the catheter further comprises proximally withdrawing a sheath to expose the expandable portion (¶ [0090], The frame 450 may be biased to an enlarged configuration, e.g., in which the struts are shaped to engage and/or enter the ostium of a thoracic duct, yet may be resiliently compressed into a delivery configuration, e.g., when placed within a delivery catheter 460); 
the expandable portion further comprises a laser-cut tube, a braided wire tube, or a polymer sleeve (¶ [0090], non-porous membrane 454); 
draining fluid from the thoracic duct further comprises draining fluid with a drainage device in communication with the catheter (¶ [0092] FIG. 5, the external components include a detector or analyzer 60, a controller 62, a separator 64, a waste container 66, a storage container 68, and an infusion device 70. One or more of the components may include a pump or source of vacuum or pressure, e.g., for removing fluid from the patient's body; ¶ [0094] For example, a pump or other source of vacuum or pressure (not shown) within or coupled to the detector 60 may be selectively activated, e.g., by the controller 62 (or alternatively manually by a user, if desired), to remove fluid from the patient's body via the catheter 10 through the detector 60 to the separator 64); 
draining fluid from the thoracic duct further comprises aspiration or suction (¶ [0094] For example, a pump or other source of vacuum or pressure (not shown) within or coupled to the detector 60 may be selectively activated … to remove fluid from the patient's body via the catheter 10). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Callaghan; Matthew J. et al. (US 20140303461 A1) in view of Fulton, III; Richard Eustis (US 20110282274 A1).
Regarding claim 3, Callaghan does not explicitly disclose a pull wire. Fulton discloses a recovery catheter assembly and method (¶ [0003], [0011], [0012], [0016], [0058] recovery catheter assembly 136), comprising: 
a radially expandable portion that is controlled by actuating a pull wire (¶ [0061] FIGS. 4-8, the expanding structure 100 is expanded by means of a proximal actuator sheath 73 and a distal actuator wire 154 attached to a proximal wire set 146 and to a distal wire set 147 of the mesh braid 130, respectively; ¶ [0064] Retracting the wire 154 will cause the braided structure 130 to expand … Advancing the wire/rod 154 will cause the braided structure 130 to collapse for insertion and removal). 
Fulton mechanically controls an expandable strut-based structure with a streamlined control wire.  One would be motivated to modify Callaghan with the pull wire of Fulton since Callaghan calls for controlling the expansion of the expandable frame 540 with an actuator near the proximal end of the catheter 410 (¶ [0090]). Therefore, it would have been obvious to modify Callaghan with the pull wire of Fulton in order to control the expansion of a strut- or wire-based structure. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Callaghan; Matthew J. et al.	US 20190060546 A1
Nitzan; Yaacov et al.	US 20180250456 A1
Nitzan; Yaacov et al.	US 20180126130 A1
Fulton, Richard Eustis III et al.	US 20040243171 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781